DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 04/06/2021.
The amendments filed on 04/05/2021 have been entered. Accordingly, claims 1-20 remain pending. Applicant has presently amended independent claim 1 and dependent claims 2 and 5.
The previous objection to claim 2 has been withdrawn in light of applicant’s amendment to claim 2.

Response to Arguments
Applicant's arguments filed 04/06/2021 regarding the 35 USC 102 rejection of claim 1 have been fully considered but they are not persuasive.
Applicant first argues, see page 9 of Remarks (relevant section re-produced below), that McBroom allegedly fails to disclose “both ends of the PET detection device being mounted on the outer surface of the supporting component” of amended claim 1 because the PET detector 12, which includes the PET detector modules 122, i.e. “PET detection device”, is places in channel 22.
Remarks, page 9:

    PNG
    media_image1.png
    376
    648
    media_image1.png
    Greyscale

Examiner respectfully disagrees because the channel 62 is not separate from the coil support structure 20, but instead, as stated in paragraph [0028] of McBroom: “the coil support structure 20 is formed to include a recess or channel 62 that is configured to receive a portion of the PET detector therein”. Therefore as seen in Fig. 4, re-produced below with annotations, McBroom does disclose “both ends of the PET detection device being mounted on the outer surface of the supporting component” as required by amended claim 1.

    PNG
    media_image2.png
    406
    632
    media_image2.png
    Greyscale


Applicant also argues, see page 9 of Remarks (relevant section re-produced below) that McBroom fails to disclose “an auxiliary supporting body placed between the supporting component and the PET detection device” as required by amended claim 1.
Remarks, page 9:

    PNG
    media_image3.png
    433
    627
    media_image3.png
    Greyscale

While examiner agrees that McBroom does not appear to disclose an auxiliary supporting body specifically being placed between the supporting component and the PET detection device, this argument is rendered moot by Nistler which teaches, as shown below in re-produced Fig. 2, an auxiliary supporting body 23 that is placed between a supporting component 9 and a PET detection device 1.

    PNG
    media_image4.png
    310
    675
    media_image4.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9-10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McBroom et al. (US 2013/0193974, August 1, 2013, hereinafter “McBroom”) in view of Nistler et al. (US 2009/0051362, February 26, 2009, hereinafter “Nistler”).
Regarding claim 1, McBroom discloses a magnetic resonance (MR)-positron emission tomography (PET) apparatus (“incorporate the functionality of a positron emission tomography (PET) imaging system and the functionality of the MRI imaging system in a dual-modality imaging system.” [0004], “the dual-modality imaging system is an MRI/PET imaging system” [0044]), comprising: 
a supporting component (“coil support structure 20” Figs. 1-9 and corresponding descriptions, Figs. 1-2 are reproduced below); 

    PNG
    media_image5.png
    674
    475
    media_image5.png
    Greyscale

a PET detection device (“PET detector modules 122” Figs. 1-9 and corresponding descriptions) supported on the supporting component (“coil support structure 20”, Figs. 1-2 and corresponding descriptions), the PET detection device being configured to receive a plurality of photons (“the detector modules 122 may each include a plurality of scintillators 124 and an electronics section 126. In operation, emission data representative of a first and second annihilation photon emitting from a region of interest are received by at least one of the scintillators 124. The scintillator 124, when having the incoming annihilation photon impinge thereon, absorbs the energy of the annihilation photon and re-emits the absorbed energy in the form of light.” [0035]), wherein both ends of the PET detection device being mounted on the outer surface of the supporting component (see Fig. 4, re-produced below with annotations, and corresponding description; also see Fig. 5 and corresponding description);  

    PNG
    media_image2.png
    406
    632
    media_image2.png
    Greyscale


an auxiliary supporting body (“PET detector mounting structure or cage 120”, e.g. see Fig. 5 and corresponding description), wherein a groove is formed on the outer surface of the supporting component (“recess or channel 62”, e.g. see Fig. 5, re-produced below, and corresponding description), and the auxiliary supporting body is placed in the groove of the supporting component (“the cage 120 is configured to provide a mounting platform for the detector modules 122. Moreover, because the cage 120 is coupled to each side of the channel 62, via the first and second mounting platforms 82 and 84, the cage 120 facilitates increasing the structural integrity of the coil support structure 20.” [0040], also see Fig. 5 and corresponding description);

    PNG
    media_image6.png
    366
    579
    media_image6.png
    Greyscale

(“RF coil 26” which is part of “RF body coil assembly 10” Figs. 1-9 and corresponding descriptions), configured to generate or receive an RF signal (Fig. 10 and corresponding description, e.g. [0049]-[0050]; and 
a signal shielding component (“RF shield 28” Figs. 1-9 and corresponding descriptions) placed between the PET detection device and the RF coil (see Figs. 1-2 and corresponding descriptions, e.g. [0021]), the signal shielding component being configured to shield the PET detection device from at least part of the RF signal (“PET detector assembly 12 is shielded from the RF transmit coil 26 using the RF shield 28 that is disposed between the RF transmit coil 26 and the PET detector assembly 12.” [0045]).
Although McBroom discloses an auxiliary supporting body, McBroom fails to disclose an auxiliary supporting body being placed between the supporting component and the PET detection device.
However, Nistler teaches, in the same field of endeavor, a supporting component (supporting tube 9, Fig. 2, re-produced below, and corresponding description) that has an auxiliary supporting body attached (intermediate layer 23, Fig. 2 and corresponding description) that is placed between the supporting component and a PET detection device (PET detector unit 1, Fig. 2 and corresponding description).

    PNG
    media_image4.png
    310
    675
    media_image4.png
    Greyscale

being placed between the supporting component and the PET detection device as taught by Nistler in order to provide a sufficiently stable structure to stabilize the RF screen/shield ([0006] of Nistler). 

Regarding claim 2, McBroom further discloses wherein the supporting component includes a first section (“first and third portions 70 and 74” Fig. 5 and corresponding description) and a second section (“second portion 72” Fig. 5 and corresponding description), wherein
 the second section has a lower attenuation rate of the photons than the first section (“the second portion 72 of the coil support structure 20 has a thickness that is less than the thickness of both the first and third portions 70 and 74.” [0040]; Examiner notes that portion 72 being thinner than portions 70 and 74 result in a lower attenuation rate of the photons as disclosed by Applicant in e.g. [0072] of the pre-grant publication of the instant application), and
 the PET detection device is positioned such that at least a portion of the plurality of photons penetrate through the second section and reach the PET detection device (see Fig. 5 and corresponding description).

Regarding claim 3, McBroom further discloses wherein the supporting component including the first section and the second section is an integral body and the second section is thinner than the first section (“the second portion 72 of the coil support structure 20 has a thickness that is less than the thickness of both the first and third portions 70 and 74. The second portion 72 is made thinner [...]” [0040], also see Fig. 5 and corresponding description).

Regarding claim 5, McBroom further discloses wherein the auxiliary supporting body is mechanically attached to the second section (“Optionally, the cage 120 may be coupled to the coil support structure 20 using any suitable fastener.” [0040]; also see “second portion 72” in Fig. 5 and corresponding description).

Regarding claim 6, McBroom discloses the limitations of claim 5 as stated above but fails to disclose wherein the auxiliary supporting body is made of a foam material or a honeycomb material.
However, Nistler further teaches, in the same field of endeavor, a supporting component (supporting tube 9, Fig. 2 and corresponding description) that has an auxiliary supporting body attached (intermediate layer 23, Fig. 2 and corresponding description), wherein the auxiliary supporting body is made of a foam material or a honeycomb material (“permeable foam material 29 of the intermediate layer” [0035], also see [0032], Fig. 2 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the auxiliary supporting body is made of a foam material or a honeycomb material as taught by Nistler in order to provide additional load bearing to the supporting component and reduce loss to a level that is insignificant to any possible attenuation correction ([0032], [0035] of Nistler).
(“Level with the region of the permeable material 11 of the supporting tube 9 there is within the intermediate layer 23, between the load-bearing layers 25 and 27, a foam material 29, which likewise has an increased permeability to PET quanta.” [0032]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the auxiliary supporting body has a lower attenuation rate of photons than the first section and the second section as taught by Nistler in order to reduce loss to a level that is insignificant to any possible attenuation correction ([0032], [0035] of Nistler).

Regarding claim 9, McBroom further discloses wherein the signal shielding component includes a shielding layer mechanically attached to at least part of an external surface of the PET detection device (see Figs. 1-2 and corresponding descriptions, [0032]-[0034, [0040], [0045]).

Regarding claim 10, McBroom further discloses wherein the signal shielding component includes a shielding layer having a first side and a second side, wherein the first side of the shielding layer is mechanically attached to the RF coil and the second side of the shielding layer is mechanically attached to the PET detection device (see Figs. 1-3 and corresponding descriptions, [0032]-[0034], [0040], [0045]).

Regarding claim 11, McBroom discloses the limitations of claim 1 as stated above. McBroom further discloses wherein the RF coil includes a first count of coil units (“The quantity of rungs 54 may be selected based on the requirements of a particular imaging application. For example, the quantity of rungs 54 may be selected based on a desired field-of-view (FOV), a desired image resolution, a desired power requirement and/or a desired imaging speed. More specifically, the RF coil 26 includes N rungs 54 which are radially separated from each other by a distance D. In various embodiments, N may be 8, 16, 24, or 32, for example. In the exemplary embodiment, N=16.” [0025], Figs. 3-4 and corresponding descriptions), the PET detection device includes a second count of detection units (“plurality of PET detector modules 122” [0035]). McBroom further suggests the first count is the same as the second count (see Figs. 1-3 and corresponding descriptions). Examiner further notes that making the first count the same as the second count would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 105 USPQ 23. The result effective variable is the predictable relationship between the number of detector units and the resulting resolution. One of ordinary skill would understand that as the number of detector units increases, the resolution increases. Another result effective variable at work is the predictable relationship between the manufacturing complexity and number of detectors/coils. One of ordinary skill would understand that as the number of detector units and coil units increases, the manufacturing complexity also increases. One of ordinary skill would recognize that a 1:1 ratio of coil units:detector units would provide adequate and predictable balance of  resolution and manufacturing complexity.

Regarding claim 14, McBroom further discloses an electrical insulation component placed between the RF coil and the signal shielding component, the electrical insulation (“aramid fibers that are woven into sheets to form the inner and outer tubular members 30 and 32.” [0023]).

Regarding claim 16, McBroom further discloses wherein the PET detection device includes a plurality of detection units, the plurality of detection units being arranged in a ring shape (PET detector modules 122, Fig. 2 and corresponding description).

Regarding claim 17, McBroom further discloses wherein the RF coil includes at least one of a dipole coil, a birdcage coil, a transverse electromagnetic coil, a loop coil, or a surface coil (“the RF coil 26 is embodied as a birdcage coil” [0024]).

Regarding claim 18, McBroom further discloses wherein the signal shielding component has a configuration of a film or a mesh (“wherein the RF shield comprises an RF coating [film]” claim 3, [0042]).

Regarding claim 19, McBroom further discloses a gantry, configured to hold at least one of the supporting component, the PET detection device, the RF coil, or the signal shielding component, wherein an inner surface of the gantry forms a detection region, and the detection region is configured to accommodate an object (bore 346, Fig. 10 and corresponding description).

(superconducting magnet 314, Fig. 10 and corresponding description; also see [0002]); and a gradient magnet, configured to generate magnetic field gradients (main gradient coil 320, Fig. 10 and corresponding description; also see [0002]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Nistler as applied to claims 1-3 above and further in view of Renz et al. (US 2009/0146066, June 11, 2009, Applicant submitted prior art via the IDS, hereinafter “Renz”).
Regarding claim 4, McBroom discloses the limitations of claim 3 as stated above. McBroom further discloses wherein the first section and the second section are made of aramid fibers (“the inner and outer tubular members 30 and 32 may be fabricated from, for example, aramid fibers that are woven into sheets to form the inner and outer tubular members 30 and 32” [0023]). 
McBroom fails to disclose wherein the first section and the second section are made of carbon fiber or glass fiber. Although examiner notes that McBroom discloses the use of glass fiber in a different component of the disclosed apparatus (e.g. see “fiberglass” in [0038]).
However, Renz teaches, in the same field of endeavor, a supporting component that is made of carbon fiber (“wherein the PET unit comprises a support tube and PET detectors, with the support tube comprising carbon fiber reinforced plastics” claim 8).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the first section and the second section are made of carbon fiber or glass fiber as taught by Renz in .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Nistler as applied to claim 1 above and further in view of Krieg et al. (US 2006/0251312, November 9, 2006, hereinafter “Krieg”).
Regarding claim 8, McBroom discloses the limitations of claim 1 as stated above but is silent on the material of the signal shielding component and therefore fails to disclose wherein the signal shielding component is made of one or more electrically conductive materials. 
However, Krieg teaches in the same field of endeavor, wherein the signal shielding component is made of one or more electrically conductive materials (“the shielding cover has a first, and arranged opposite thereto, a second electrically conductive layer arrangement” [0024]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the signal shielding component is made of one or more electrically conductive materials as taught by Krieg in order to allow gradient field to permeate the signal shielding component ([0024] of Krieg).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Nistler as applied to claims 1, 11 above and in view of Leussler et al. (US 2014/0253122, September 11, 2014, hereinafter “Leussler”) in further in view of Caruba et al. (US 2012/0022364, January 26, 2012, hereinafter “Caruba”).
first count or the second count, and wherein each of the coil units are paired with one of the shielding units, each pair of a coil unit and a shielding unit are installed on a connection board unit, and each connection board unit is mechanically attached to one of the detection unit.
However, Leussler teaches, in the same field of endeavor (e.g. see abstract, [0113]), wherein the signal shielding component includes a third count of shielding units, and the third count is the same as the first count or the second count, and wherein each of the coil units are paired with one of the shielding units (“For each of the separate radio-frequency shields 2304 there is a TEM transmit coil 2302. The TEM transmit coils are not decoupled and have separate switchable radio-frequency screens 2304” [0109]), each pair of a coil unit and a shielding unit are installed on a connection board unit (“FIG. 21 illustrates how the radio-frequency shield could be constructed using patterned printed circuit board 2100. Two pieces of patterned printed circuit board 21 are shown. Each one consists of a low loss substrate 2102. Attached to the low loss substrate 2102 on each board 2100 is patterned copper 2104. Such copper strips 2104 could be used for constructing the antenna elements and/or the conductive elements for the coil assembly.” [0107], [0108]).
Leussler fails to disclose each connection board unit is mechanically attached to one of the detection unit.
However, Caruba teaches, in the same field of endeavor, a connection board unit being mechanically attached to detection units (“a printed circuit board (PCB) assembly of a data processing unit for an integrated magnetic resonance (MR) and positron emission tomography (PET) system includes a plurality of PCB layers disposed in a stacked arrangement, first and second PET signal processing circuits carried by a first layer of the plurality of PCB layers, first and second ground plane structures carried by a second layer of the plurality of PCB layers and configured relative to the first and second PET signal processing circuits, respectively, and a ground partition that separates the first PET signal processing circuit from the second PET signal processing circuit on the first layer. The ground partition extends through the first layer to provide electromagnetic interference (EMI) shielding between the first and second PET signal processing circuits” [0007]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the signal shielding component includes a third count of shielding units, and the third count is the same as the first count or the second count, and wherein each of the coil units are paired with one of the shielding units, each pair of a coil unit and a shielding unit are installed on a connection board unit as taught by Leussler in order to independently control shielding units according to each coil unit ([0109] of Leussler).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom modified by Leussler with each connection board unit is mechanically attached to one of the detection unit as taught by Caruba in order to shield detection units from electromagnetic interference (abstract of Caruba).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Nistler as applied to claim 1 above and further in view of Eberler et al. (US 2008/0068017, Applicant submitted prior art via the IDS, March 20, 2008, hereinafter “Eberler”).
Regarding claim 13, McBroom discloses the limitations of claim 1 as stated above but fails to disclose wherein the signal shielding component includes a shielding layer having a first side and a second side, the first side of the shielding layer is mechanically attached to the RF coil, and the second side of the shielding layer is mechanically attached to the supporting component.
However, Eberler teaches, in the same field of endeavor, wherein the signal shielding component includes a shielding layer having a first side and a second side (radio frequency shield 6, Figs. 1-2 and corresponding descriptions), the first side of the shielding layer is mechanically attached to the RF coil (radiofrequency coil arrangement 14, Fig. 2 and corresponding description), and the second side of the shielding layer is mechanically attached to the supporting component (support tube 7, Figs. 1-2 and corresponding descriptions). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein the signal shielding component includes a shielding layer having a first side and a second side, the first side of the shielding layer is mechanically attached to the RF coil, and the second side of the shielding layer is mechanically attached to the supporting component as taught by Eberler in order to provide more direct shielding from the RF coil (e.g. see Fig. 2 of Eberler). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom in view of Nistler as applied to claim 1 above and further in view of Leussler.
signal shielding component, the RF coil, or an electrical insulation component is integrated on a same circuit board.
However, Leussler teaches, in the same field of endeavor, wherein at least one of the signal shielding component, the RF coil, or an electrical insulation component is integrated on a same circuit board (“the radio-frequency shield could be constructed using patterned printed circuit board 2100. Two pieces of patterned printed circuit board 21 are shown. Each one consists of a low loss substrate 2102. Attached to the low loss substrate 2102 on each board 2100 is patterned copper 2104. Such copper strips 2104 could be used for constructing the antenna elements and/or the conductive elements for the coil assembly.” [0107]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of McBroom with wherein at least one of the signal shielding component, the RF coil, or an electrical insulation component is integrated on a same circuit board as taught by Leussler in order to provide components that are easy to manufacture (e.g. PCB [0107] of Leussler).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793